DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Response to Arguments

Applicant’s arguments, see Remarks, filed 11/24/20, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Le et al. (Patent No. US 8,365,291 B1) Col. 5 lines 5-9 and Col. 7 lines 60-62 which is able to show the parser parsing code is able to keep track of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky et al. (Pub. No. US 2011/0197176 A1), in view of Nandakumar et al. (Pub. No. US 2020/0117443 A1), in view of Becker et al. (Pub. No. US 2011/0088014 A1) and further in view of Le et al. (Patent No. US 8,365,291 B1).

As to claims 1, 9 and 17, Muharsky discloses a system comprising: a processing device (Muharsky [0029] lines 3-6); and

access test code for testing the software application, the test code being source code defining programmatic tests for testing the software application (Muharsky [0004] lines 1-7; which shows the ability to analyze/access test code for the application where the test code is used to test application code).

Muharsky does not specifically disclose receive a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features

However, Nandakumar discloses receive a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features (Nandakumar [0012] lines 7-10, and [0025] lines 16-25; which shows using and thus having received a feature map that includes the features associated with an application and where the mapping correlates the features with functionality thus showing a relationship between the features and functionality where the functionality is represented by code units and where a plurality of individual code units can be mapped to a feature thus showing that features being associated with at least two functionalities).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nandakumar, showing the feature and functionality relationship into the code testing system of Muhrasky, for the purpose of increase usability by having clear association between features and functionalities thus increasing knowledge of how they interact together, as taught by Nandakumar [0025].

Muhrasky as modified by Nandakumar does not specifically disclose determine a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set; determine a testing plan for testing the software application, the test plan including a test configured to resolve the test coverage gap; and execute the testing plan to test the software application.

However, Becker discloses determine a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set (Becker [0014] lines 1-11 and [0015] lines 1-5; which shows being able to detect any coverage gaps associated with the testing including objects of the test, which in light of above disclosed information can be viewed as test code for the software application including the reference to features and associated functionality); 
determine a testing plan for testing the software application, the test plan including a test configured to resolve the test coverage gap (Becker [0012] lines 1-11, [0015] lines 1-5 and [0016] lines 1-5; which shows the determining of an error/gap in test coverage associated with the test plan and the solution feedback training loop used with the determined errors and thus viewed as testing plan that would fix the coverage gap error); and 
execute the testing plan to test the software application (Becker [0030] lines 1-9; which shows the use of the testing plan for the evaluation of the software application under test, thus viewed as execution of the testing plan).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Becker showing the determining gaps in test coverage plans, into the testing system of Muhrasky as modified by Nandakumar for the purpose of increasing usability by providing for a more meaningful analysis of test plans, as taught by Becker [0004] lines 5-8 and [0015] lines 1-9.

Muharsky as modified by Nandakumar and Becker does not disclose wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable assignment in the programmatic test.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Le, showing tracking of variable assignment, into the testing system of Muharsky as modified by Nandakumar and Becker, for the purpose of 

As to claims 7 and 15, Muharsky as modified by Nandakumar, Becker and Le disclose, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: determine that at least two tests among the programmatic tests cover common feature functionality by analyzing the test code (Muharsky [0056] lines 3-7; which shows in the analysis of test code can determine function has matching test thus would be able to determine all the test matching the function if there are a plurality of test that do); and
generate a display output indicating that a particular test among the at least two tests is a duplicate test based on determining that the at least two tests cover the common feature functionality (Muharsky [0056] lines 1-7 and [0093] lines 1-7; which shows the displaying output of test coverage qualitative metrics viewed as including the matching between test and application functions/features disclosed above).

Claims 2-4, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker and Le, as applied to claims1, 9 and 17 above, and further in view of Elshishiny et al. (Pub. No. US 2014/0089894 A1). 

As to claims 2, 10 and 18, Muharsky as modified by Nandakumar, Becker and Le does not specifically disclose wherein determining the test coverage gap involves determining that a functionality among the at least two functionalities corresponding to a particular feature in the plurality of features is not covered by the programmatic tests defined by the test code.

However, Elshishiny discloses wherein determining the test coverage gap involves determining that a functionality among the at least two functionalities corresponding to a particular feature in the plurality of features is not covered by the programmatic tests defined by the test code (Elshishiny [0006] lines 6-10, [0020] lines 5-8 and [0027] lines 1-10; which shows the search structure and results can include number of occurrences of the search for feature/function in the code thus viewed as determining a feature/function is not part of covered by the code, where it is disclosed above in more detail that detection of code coverage gap).



As to claims 3, 11 and 19, Muharsky as modified by Nandakumar, Becker, Le and Elshishiny discloses wherein the memory device further includes instructions that are executable by the processing device for causing the processing device: generate an abstract syntax tree from the test code (Elshishiny [0006] lines 6-10 and claim 6; which shows the generation of an abstract syntax tree from code, where it is disclosed above in detail the specifics of test code); and 
traverse nodes of the abstract syntax tree to locate the references to the plurality of features and the plurality of functionalities (Elshishiny [0006] lines 6-10 and claim 6; which shows searching through the abstract syntax tree information looking for a reference to a feature/functionality, where it is disclosed specifically above the mapping connection between features and functionalities);
determine that that the programmatic tests do not cover first functionality corresponding to a particular feature in the feature set based on an absence of a first reference to the first functionality in the abstract syntax tree wherein the test coverage gap corresponds to the programmatic test failing to cover the first functionality; and determine that that programmatic tests cover second functionality corresponding to the particular feature based on a presence of a second reference to which shows searching the code for the features/functionalities and being able to determine the number of occurrences based on the search results thus can determine what features/functions are part of/covered and what are not based on the results thus viewed in light above disclosed information of being able to determine coverage gap that corresponds to a failure to cove functionality, where it is disclosed above in the detail the specifics of test code thus would determine test code coverage).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Elshishiny, showing analyzing code information, into the test code information of Muharsky as modified by Nandakumar, Becker and Le, for the purpose of increasing the ease of usability in searching code, as taught in Elshishiny [0004].

As to claims 4 and 12, Muharsky as modified by Nandakumar, Becker, Le and Elshishiny discloses, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to generate the display output indicating that the programmatic tests (i) do not cover the first functionality corresponding to the particular feature, and (ii) do cover the second functionality corresponding to the particular feature (Muharsky [0056] lines 1-7 and [0093] lines 1-7; which shows the display of test coverage results and the qualitative metrics of the test coverage including completeness of test coverage and functions included it test code, where it is disclosed above it detail that results can include determining which functions/features are covered and which ones are not).

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker and Le, as applied to claims 1, 9 and 17 above, and further in view of Novak et al. (Pub. No. US 2012/0060144 A1).

As to claim 5, 13 and 20 Muharsky as modified by Nandakumar, Becker and Le does not specifically disclose wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: automatically generate the testing plan based on the test coverage gap.

However, Novak discloses wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: automatically generate the testing plan based on the test coverage gap (Novak [0008] lines 1-5, [0021] lines 3-7 and [0022] lines 1-4; which shows the automatic creation of a test plan, based on and new information including test coverage and defect information used to create effective test plans, thus viewed as also including test coverage gap information specifically disclosed above).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Novak, showing the creation of test plans, into the test case creation of Muharsky as modified by Nandakumar, Becker and .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker, Le and Novak, as applied to claims 5 and 13 above, and further in view of Varadarajan et al. (Pub. No. US 2018/0095867 A1).

As to claims 6 and 14, Muharsky as modified by Nandakumar, Becker, Le and Novak does not specifically disclose, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: determine an optimal subset of the programmatic tests configured to cover the entire feature set in a smallest number of programmatic tests; and include the optimal subset of programmatic tests in the testing plan.

However, Varadarajan discloses determine an optimal subset of the programmatic tests configured to cover the entire feature set in a smallest number of programmatic tests (Varadarajan [0029] lines 6-11; which shows generation of a test suite that covers with the fewest number of test every functionality/feature); and
include the optimal subset of programmatic tests in the testing plan (Varadarajan [0029] lines 6-11; which shows the optimal/fewest number of test for a test suite, where it is disclosed above the specific details of the creation of the test plan with subset/filtered information).

.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker and Le, as applied to claims 1 and 9 above, and further in view of Erb et al. (Pub. No. US 2015/0046286 A1)

As to claims 8 and 16, Muharsky as modified by Nandakumar, Becker and Le do not specifically disclose, wherein the feature set only includes differences in feature functionality between two versions of the software application.

However, Erb discloses wherein the feature set only includes differences in feature functionality between two versions of the software application (Erb [0032] lines 1-9; which shows the creation and use of a functional/feature delta between different software versions, where it is seen disclosed above how the functional/feature information is used for a feature set).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Erb, showing determine a delta and functional/feature information, into the generated of testing coverage of Muharsky as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193